      Case 2:20-cv-01307-JCM-DJA Document 6
                                          5 Filed 08/19/20
                                                  08/18/20 Page 1 of 2



 1 Matthew O. Stromquist
   PILGRIM CHRISTAKIS LLP
 2 321 N. Clark Street, 26th Floor
   Chicago, Illinois 60654
 3 Telephone: (312) 361-3457
   mstromquist@pilgrimchristakis.com
 4 (Pro Hac Vice petition forthcoming)

 5 Matthew C. Addison (NSBN 4201)
   Sarah A. Ferguson (NSBN 14515)
 6 MCDONALD CARANO, LLP
   100 W. Liberty Street, Tenth Floor
 7 Reno, NV 89501
   Telephone: (775) 788-2000
 8 sferguson@mcdonaldcarano.com
   maddison@mcdonaldcarano.com
 9
   Attorneys for Defendant
10 First Contact LLC

11                           IN THE UNITED STATES DISTRICT COURT

12                                 FOR THE DISTRICT OF NEVADA

13 REBECCA GOTTSCHALK,
                                                           Case No. 2:20-CV-01307-JCM-DJA
14                  Plaintiff,
15                                                         STIPULATION AND [PROPOSED]
            vs.                                            ORDER FOR EXTENSION OF TIME FOR
16                                                         DEFENDANT FIRST CONTACT LLC TO
     FIRST CONTACT LLC,                                    ANSWER OR OTHERWISE RESPOND
17                                                         TO THE COMPLAINT
                    Defendants.                            (FIRST REQUEST)
18

19

20

21          Plaintiff Rebecca Gottschalk and Defendant First Contact LLC (“First Contact”), by
22 undersigned counsel, hereby agree and stipulate that the deadline by which First Contact must

23 answer or otherwise respond to the Complaint is extended to September 9, 2020. This extension is

24 appropriate to allow First Contact’s retained counsel to review and analyze the Complaint and

25 prepare an appropriate response. This is the parties’ first request for an extension of time and is not

26 / / /

27 / / /

28 / / /


                                                       1
     Case 2:20-cv-01307-JCM-DJA Document 6
                                         5 Filed 08/19/20
                                                 08/18/20 Page 2 of 2



 1 intended to cause any undue delay or prejudice any party.

 2 DATED: August 18, 2020.

 3   Respectfully submitted,

 4   PRICE LAW GROUP, APC                       PILGRIM CHRISTAKIS LLP

 5

 6   By: /s/ Steven A. Alpert                   By: /s/ Sarah A. Ferguson
     Steven A. Alpert (NSBN 8353)               Matthew O. Stromquist
 7   5490 S. Rainbow Blvd., Suite 3014          321 N. Clark Street, 26th Floor
     Las Vegas, Nevada 89118                    Chicago, Illinois 60654
 8   Telephone: (702) 794-2008                  Telephone: (312) 361-3457
                                                (Pro Hac Vice petition forthcoming)
 9   Plaintiff Rebecca Gottschalk
                                                Matthew C. Addison (NSBN 4201)
10                                              Sarah A. Ferguson (NSBN 14515)
                                                MCDONALD CARANO, LLP
11                                              100 W. Liberty Street, Tenth Floor
                                                Reno, NV 89501
12                                              Telephone: (775) 788-2000

13                                              Defendant First Contact LLC

14

15

16                                             ORDER
17                                             IT IS SO ORDERED.
18

19                                             ___________________________________
                                               UNITED STATES MAGISTRATE JUDGE
20                                                      August 19, 2020
                                               DATED: ___________________________
21

22

23

24
      4835-3610-2344, v. 1
25

26

27

28


                                                    2
